ACCEPTED
                                                                                                  03-14-00302-CV
                                                                                                          4693115
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                             3/30/2015 1:57:49 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK




                                                                                  FILED IN
Mr. Brewster’s Direct Line: (512) 322-5831                                 3rd COURT OF APPEALS
Email: cbrewster@lglawfirm.com                                                 AUSTIN, TEXAS
                                                                           3/30/2015 1:57:49 PM
                                             March 30, 2015                  JEFFREY D. KYLE
                                                                                   Clerk
Jeffrey D. Kyle, Clerk
Court of Appeals
THIRD DISTRICT OF TEXAS
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701
           Re:        Court of Appeals Number:         03-14-00302-CV
                      Trial Court Case Number:         D-1-GN-12-001695
           Style: The Railroad Commission of Texas; CenterPoint Energy Resources
                  Corp., d/b/a CenterPoint Energy Entex; and CenterPoint Energy
                  Texas Gas v. Gulf Coast Coalition of Cities
Dear Mr. Kyle:
      This letter is to notify the Court that I have received the Court’s March 24,
2015 notification that the referenced cause has been set for submission and oral
argument on May 20, 2015 at 1:30 p.m. I will argue this case before the Court on
behalf of the Gulf Coast Coalition of Cities.
                                                 Respectfully submitted,
                                                 LLOYD GOSSELINK ROCHELLE
                                                  & TOWNSEND, P.C.
                                                 816 Congress Avenue, Suite 1900
                                                 Austin, Texas 78701
                                                 (512) 322-5800
                                                 (512) 472-0532 (Fax)
                                                 cbrewster@lglawfirm.com

                                                  /s/ Christopher L. Brewster
                                                 CHRISTOPHER L. BREWSTER
                                                 State Bar No. 24043570
                                                 ATTORNEYS FOR GULF COAST
                                                 COALITION OF CITIES
March 30, 2015
Page 2

                          CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing instrument was
filed electronically and served on the following parties electronically through the
electronic filing manager on this 30th day of March, 2015:

CenterPoint Energy Resources Corp.,       Railroad Commission of Texas
d/b/a CenterPoint Energy Entex and        Kellie E. Billings-Ray
CenterPoint Energy Texas Gas              Douglas Fraser
Keith Wall                                Office of Attorney General
Director of Regulatory Affairs            Environmental Protection Division
CenterPoint Energy                        P.O. Box 12548, MC-066
P.O. Box 2628                             Austin, Texas 78711-2548
Houston, Texas 77252-2628                 512-463-2012
713-207-5946                              512-457-4610 (Fax)
713-207-9840 (Fax)                        kellie.billings-ray@texasattorneygeneral.gov
keith.wall@centerpointenergy.com          douglas.fraser@texasattorneygeneral.gov


Dane McKaughan
Greenberg Traurig, LLP
300 West 6th Street, Suite 2050
Austin, TX 78701
512-320-7200
512-320-7210 (Fax)
mckaughand@gtlaw.com

                                      /s/ Christopher L. Brewster
                                      CHRISTOPHER L. BREWSTER




4700490.1